Case 3:19-cv-00418-REP-RCY Document 36 Filed 08/19/20 Page 1 of 3 PageID# 299




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

UHURU BARAKA ROWE,

               Plaintiff,

v.                                                   CASE NO. 3:19cv418

TRACY S. RAY, et al.,

               Defendants.


                   DEFENDANTS’ MOTION FOR EXTENSION OF TIME

       Defendants, by counsel and pursuant to Federal Rule of Civil Procedure 6(b), hereby

move this Honorable Court for entry of an Order extending the time in which to file a response to

Plaintiff’s Amended Complaint (Dkt. No. 25) for the reasons outlined below.

       1.      Plaintiff Uhuru Baraka Rowe (“Rowe” or “Plaintiff”), is an inmate incarcerated at

Greensville Correctional Center (“Greensville”).

       2.      On May 18, 2020, Rowe filed his Amended Complaint in this case. Dkt. No. 25.

       3.      On June 26, 2020, this Court issued an Order of Service. Dkt. No. 28.

       4.      Per the Court’s Order, Defendants’ response to Plaintiff’s Amended Complaint is

due on or before August 25, 2020.

       5.      For approximately the past month, Counsel for Defendants in this matter has been

involved in discovery and depositions – including the preparation of witnesses for a deposition

pursuant to Rule 30(b)(6) – in another case. Discovery in that case is ongoing.

       6.      Counsel for Defendants is currently scheduled to appear in a virtual bench trial in

another matter to commence August 24-25, 2020. Accordingly, she is working diligently this

week to prepare her defendants for that trial.
Case 3:19-cv-00418-REP-RCY Document 36 Filed 08/19/20 Page 2 of 3 PageID# 300




       7.      Additionally, due to the extensive rains in the Richmond area over the last two

weeks, the undersigned’s home has suffered some minor water damage and she has had to take

time off work to facilitate repairs and attempt to mitigate damage.

       8.      Counsel must admit that, in light of the above professional and personal

obligations, she has not had adequate time to review the Third Amended Complaint and

Amendment to Third Amended Complaint and prepare a proper response.

       9.      Defendants respectfully request an additional thirty (30) days to file a response to

Plaintiff’s Amended Complaint (Dkt. No. 25), making Defendants’ responsive pleading due on

or before September 25, 2020.

       10.     Pursuant to Federal Rule of Civil Procedure 6(b), Defendants submit that the

foregoing obligations of counsel constitute good cause for an extension of time in this case.

       11.     The undersigned submits that this motion is made in good faith, is not interposed

for the purpose of delay, will work no prejudice to Plaintiff, and is in the best interests of justice

and judicial economy.

                                                       Respectfully submitted,

                                                       TRACY S. RAY, T.L. BIRCKHEAD, B.
                                                       PERKINS, K. CLARK, MICHELLE
                                                       CARPENTER, NATASHA PERKERSON,
                                                       C. COLEMAN, L. SHAW, L. TAYLOR,
                                                       and M. BRADLEY

                                               By:            s/Laura Maughan
                                                       Laura Maughan, VSB #87798
                                                       Assistant Attorney General
                                                       Office of the Attorney General
                                                       Criminal Justice & Public Safety Division
                                                       202 North 9th Street
                                                       Richmond, Virginia 23219
                                                       (804) 786-0030
                                                       (804) 786-4239 (Fax)
                                                       Email: lmaughan@oag.state.va.us

                                                   2
Case 3:19-cv-00418-REP-RCY Document 36 Filed 08/19/20 Page 3 of 3 PageID# 301




                                        CERFIFICATE OF SERVICE

       I hereby certify that on the 19th day of August, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notification of such

filing (“NEF”) to the following: n/a.

       I also hereby certify that I have sent the document, postage prepaid, to the following non-

CM/ECF user:

           Uhuru Baraka Rowe, # 1131545
           Greensville Correctional Center
           901 Corrections Way
           Jarratt, Virginia 23870


                                                           s/Laura Maughan
                                                    Laura Maughan, VSB #87798
                                                    Assistant Attorney General

           12.




                                                3
